EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Terence O’Brien on June 29, 2021.

The application has been amended as follows: 
Claims 26 and 29 are amended as seen below.

--  26.	The garment of claim 1, wherein the first opening extends through the outer wall in a first direction perpendicular to a first portion of a face of the outer wall adjacent the first opening and wherein the second opening extends through a second portion of the face of the outer wall adjacent the second opening.

29.	The garment of claim 1, wherein the inner wall has a first imperforate portion directly opposite the first opening 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a garment having, in combination with other limitations: a waist portion with a closable circumference and a circumference closing 
The closest prior art of record is Paulson (US Patent No. 5,699,657) in view of Phillips (US Patent No. 6,081,930) and Neilson (US Patent No. 2,541,713), as discussed in the Non-Final Rejection mailed on April 9, 2021. Paulson, Phillips, and Neilson together teach all of the claim limitations except wherein the first opening and the second opening extend through portions of the outer wall and wherein the second portion extends over an outer side of the outer wall with the outer wall extending between the second portion and an interior of the sleeve.
Instead, as noted by Applicant on pages 12-13 of the Remarks filed on June 24, 2021, “In contrast, the openings of Neilson are axial openings which do not extend through the front wall of the tube. Moreover, the elastic cord or tape of Neilson does not extend over an outer side of the front wall with the outer wall extending between the elastic cord/tape and an interior of the tube.”
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the garment 
Additionally, none of the prior art, alone or in combination, teaches a garment having, in combination with other limitations: a closable circumference to receive a waist of a wearer, and a circumference closing system comprising a first line and a second line, each line comprising a respective first portion, second portion, third portion, fourth portion, and fifth portion; the second portion of the first line having a first constrict-able tubular length with a first entry location and a first exit location; the second portion of the second line having a second constrict-able tubular length with a second entry location and a second exit location; the fourth portion of the first line extending from the third portion into the second entry location and through the second constrict-able tubular length; and the fifth portion of the first line exiting the second constrict-able tubular length at the second exit location; the fourth portion of the second line extending from the third portion of the second line into the first entry location and through the first constrict-able tubular length; and the fifth portion of the second line exiting the first constrict-able tubular length at the first exit location of the first line.
The closest prior art of record is Paulson (US Patent No. 5,699,657) in view of Phillips (US Patent No. 6,081,930). As discussed above, Paulson and Phillips together teach a garment having a waist portion with a closable circumference and a circumference closing system comprising a single continuous line, the line comprising a first portion, a second portion, a third portion, and a fourth portion, wherein the second portion includes a constrictable tubular length having an entry location and an exit location, and the third portion extends from the second portion into the entry location and through an interior of the constrictable tubular length.
 and a second line, which are specifically interconnected in such a way that a fourth portion of the first line extends from the third portion into the second entry location and through the second constrict-able tubular length; and a fifth portion of the first line exits the second constrict-able tubular length at the second exit location; a fourth portion of the second line extends from the third portion of the second line into the first entry location and through the first constrict-able tubular length; and a fifth portion of the second line exits the first constrict-able tubular length at the first exit location of the first line.
Absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the garment together taught by Paulson and Phillips to have the claimed interconnected double line structure, as such a modification would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

REJOINDER
Claims 1-4, 8-16, and 23-30 are allowable. Claims 6 and 7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1-5, and Subspecies A-E, as set forth in the Office Action mailed on January 16, 2019, is hereby withdrawn, and claims 6 and 7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 1-4, 6-16, and 23-30 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732